       CASE 0:20-cv-01706-WMW-DTS Doc. 90 Filed 12/10/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


A-1 National Fire Co. LLC,                             Case No. 20-cv-1706 (WMW/DTS)

                            Plaintiff,
                                                ORDER DENYING DEFENDANTS’
      v.                                            MOTION TO DISMISS

Freedom Fire LLC, et al.,

                            Defendants.


      Plaintiff A-1 National Fire Co. LLC (A-1) commenced this action on July 30,

2020, asserting claims for breach of contract, misappropriation of trade secrets, breach of

the common-law duty of confidentiality, tortious interference with prospective economic

advantage, and tortious interference with contract. Defendants filed a motion to dismiss

A-1’s complaint on August 11, 2020. (Dkt. 20.) On October 23, 2020, A-1 filed an

amended complaint that contains several revisions, including additional factual

allegations, amendments to counts of the complaint, and the inclusion of two additional

counts. Subsequently, A-1 filed a motion to strike that seeks, among other things, denial

of Defendants’ motion to dismiss as moot. (Dkt. 81.)

       An amended complaint supersedes an original complaint and divests the original

complaint of any legal effect. See In re Wireless Tel. Fed. Cost Recovery Fees Litig., 396

F.3d 922, 928 (8th Cir. 2005). For this reason, when a plaintiff files an amended

complaint while a motion to dismiss is pending, the amended complaint typically renders

the motion to dismiss moot. Onyiah v. St. Cloud State Univ., 655 F. Supp. 2d 948, 958
          CASE 0:20-cv-01706-WMW-DTS Doc. 90 Filed 12/10/20 Page 2 of 3




(D. Minn. 2009) (citing Pure Country, Inc. v. Sigma Chi Fraternity, 312 F.3d 952, 956

(8th Cir. 2002)). As that is the circumstance here, Defendants’ motion to dismiss A-1’s

original complaint is moot.

                                           ORDER

         Based on the foregoing analysis and all the files, records and proceedings herein,

IT IS HEREBY ORDERED that:

         1.    Plaintiff A-1 National Fire Co. LLC’s motion to strike, (Dkt. 81), is

GRANTED IN PART AND DENIED IN PART as follows:

               a.     Plaintiff A-1 National Fire Co. LLC’s motion to deny as moot

                      Defendants’ motion to dismiss the complaint is GRANTED; and

               b.     Plaintiff A-1 National Fire Co. LLC’s motion to strike is DENIED

                      in all other respects.

         2.    Defendants’ motion to dismiss Plaintiff A-1 National Fire Co. LLC’s

complaint, (Dkt. 20), is DENIED AS MOOT.

         3.    The December 15, 2020 hearing is CANCELLED.

         4.    Plaintiff A-1 National Fire Co. LLC’s motion to compel arbitration, (Dkt.

42), will be heard at a later date in conjunction with a renewed motion to dismiss the

amended complaint, if any is filed.

         5.    Pursuant to Rule 12(a)(4)(A), Fed. R. Civ. P., Defendants’ deadline to file

any responsive pleading as to the amended complaint is 14 days after the date of this

Order.




                                               2
        CASE 0:20-cv-01706-WMW-DTS Doc. 90 Filed 12/10/20 Page 3 of 3




       6.     Counsel for the parties are reminded of their obligation to strictly comply

with the Federal Rules of Civil Procedure, the Local Rules, and the undersigned United

States District Judge’s Practice Pointers.



Dated: December 10, 2020                              s/Wilhelmina M. Wright
                                                      Wilhelmina M. Wright
                                                      United States District Judge




                                             3
